DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a thickness of the connection element in the radial direction is greater than a thickness of the central core flange portion in the radial direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Where in the specifications discloses these claimed limitations? What drawing points out the core dimension such as the thickness, width or length? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations “a thickness of the connection element in the radial direction is greater than a thickness of the central core flange portion in the radial direction” is vague and indefinite. The examiner in unclear on what section of the core is considered the thickness in the radial direction? What drawing points out the core dimension such as the thickness, width or length in regards to the connection portion? Where in the speculations are these features taught?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 and 7-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsumoto et al. (US 2002/0190830).
Regarding claim 1, Matsumoto et al. (figures 10a-10b/7a/drawing below and para 0116-0117) discloses a peripheral core (129/137) disposed around the outer periphery of a coil (127);a central core (see figure 10a) disposed on the inner periphery of the coil (127), the central core including a material having a higher relative permeability than the peripheral core (129/137) (see par 0064-0067 and para 0119) (note: magnet 129 is considered part of the peripheral core which as properties making the central core including a material having a higher relative permeability); and first and second connection core portions positioned at the respective outsides of opposite ends in an axial direction of the coil (see drawing below), each of the first and second connection core portions connecting the central core and the peripheral core (see drawing below),wherein at least one of first and second connection core portions include a central core flange portion (see drawing below), the central core flange portion being integrated with the central core (see drawing below), the central core flange portion extending from the central core toward the peripheral core (see drawing below) in a radial direction of the central core (see figure 10b) and at least one of the first and second connection core portions include a remaining portion other than the central core flange portion, the remaining portion including a connection element (see drawing below showing the end portion of the flange connecting portion 129 of the peripheral core 137), the connection element being integrated with the peripheral core (see drawing below) and extending from the peripheral core in the radial direction so as to abut the central core flange portion.(see drawing below)



    PNG
    media_image1.png
    383
    654
    media_image1.png
    Greyscale


Regarding claim 7, Matsumoto et al. (figure 10b) discloses wherein the peripheral core (129/137) is cylindrical.
Regarding claim 8, Matsumoto et al. (figures 10a-10b) discloses wherein the connection element extends from the peripheral core in the radial direction so as to abut the central core flange portion at a position between the peripheral core and the central core. (see drawing above).
Regarding claim 9, Matsumoto et al. (figure 7a) discloses a thickness of the connection element in the radial direction is greater than a thickness of the central core flange portion in the radial direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 7,463,208) in view of Matsumoto et al. (US 2002/0190830).
Regarding claim 1, Araki et al. (figure 11/drawing below and Col 5,lines 1-40) discloses a peripheral core (3a/3b) disposed around the outer periphery of a coil;
a central core (4) disposed on the inner periphery of the coil (5), the central core including a material having a higher relative permeability than the peripheral core (Col 5,lines 1-40); and first and second connection core portions positioned at the respective outsides of opposite ends in an axial direction of the coil (see drawing below), each of the first and second connection core portions connecting the central core and the peripheral core (see drawing below), wherein at least one first and second connection core portions include a central core flange portion (4a/4b), the central core flange portion being integrated with the central core (see drawing below), the central core flange portion extending from the central core toward the peripheral core (see drawing below),and at least one the first and second connection core portions include a remaining portion other than the central core flange portion, the remaining portion including a connection element (see drawing below showing the end portion of the flange 4a/4b connecting the end portion of the peripheral core 3a/3b), the connection element being integrated with the peripheral core (see drawing below)


    PNG
    media_image2.png
    668
    501
    media_image2.png
    Greyscale

	Araki et al. does not expressly disclose the central core flange portion extending from the central core toward the peripheral core in a radial direction of the central core, the connection element being integrated with the peripheral core and extending from the peripheral core in the radial direction to abut the central flange portion.
Matsumoto et al. (figures 10a-10b/drawing below and para 0116-0117) discloses a teaching wherein the central core flange portion extending from the central core toward the peripheral core in a radial direction of the central core (see drawing below), the connection element being integrated with the peripheral core and extending from the peripheral core in the radial direction to abut the central flange portion.


    PNG
    media_image1.png
    383
    654
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the central core flange portion extending from the central core toward the peripheral core in a radial direction of the central core the connection element being integrated with the peripheral core and extending from the peripheral core in the radial direction to abut the central flange portion as taught by Matsumoto et al. to the inductive of Araki et al. so as to even magnetic flux density distribution surrounding the central core thereby resulting in a higher inductance to be produced.

Regarding claim 7, Matsumoto et al. (figure 10b) discloses wherein the peripheral core (129/137) is cylindrical.
Regarding claim 8, Matsumoto et al. (figures 10a-10b) discloses wherein the connection element extends from the peripheral core in the radial direction so as to abut the central core flange portion at a position between the peripheral core and the central core. (see drawing above).
Regarding claim 9, Matsumoto et al. (figure 7a) discloses a thickness of the connection element in the radial direction is greater than a thickness of the central core flange portion in the radial direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837